Citation Nr: 1233451	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  98-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 1997 and July 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In September 1997, the RO denied service connection for Meniere's disease.  In July 1999, the RO denied the Veteran's claims for service connection for PTSD and entitlement to a TDIU. 

The Veteran testified at a hearing before a Decision Review Officer of the RO in September 2004.  She also testified at the RO before the undersigned Acting Veterans Law Judge (AVLJ) of the Board in June 2006.  Transcripts of those proceedings are of record; unfortunately, however, the hearing transcript of the Board's June 2006 hearing is incomplete.  The Veteran was advised of this by letter dated in February 2007 and informed that she may request a new hearing, but there is no such request on file.  

The issue of entitlement to service connection for PTSD was previously before the Board in December 2006, June 2008 and May 2010 at which times it was remanded for additional development.  The development included stressor details (see February 2007 letter), informing the Veteran of alternative supporting stressor evidence (see February 2007 letter), and requesting additional evidence regarding medical treatment (see December 2010 letter).  In addition, the development included requesting investigative reports from the Military Inspector General (IG) office, the office of Congressman Leon Panetta, and US Army Crime Records, regarding a 1981 sexual assault that the Veteran said she reported (see letters dated in December 2010, April 2011 and September 2011).  In addition, the development included affording the Veteran a VA examination (see November 2010 VA examination report).  Thus, there has been substantial compliance with the Board's remand directives with respect to the issue of entitlement to service connection for PTSD.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the title page of this decision reflects, one issue on appeal is entitlement to service connection for PTSD.  The Board noted in the May 2010 remand that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The record shows a number of psychiatric diagnoses to include major depressive disorder, multiple personality disorder, dissociative identity disorder and borderline personality disorder.  Such a claim would include any psychiatric disability recognized as a disease or injury within the meaning of applicable legislation, and any disability resulting from a mental disorder superimposed upon a personality disorder.  38 C.F.R. §§ 3.303, 4.127.  As the Board does not have jurisdiction over this raised claim, it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for Meniere's disease and entitlement to a TDIU are being remanded and are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's alleged in-service stressors, to include personal assaults, have not been verified or corroborated.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat.2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the issue presently being decided on appeal stems from a July 1999 rating decision that was rendered before the enactment of the VCAA.  Because the VCAA notice in this case was not provided to the appellant prior to the RO decision from which she appeals, it can be argued that the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. 

While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that notice error of this kind may be non-prejudicial to a claimant.  In this respect, all the VCAA requires is that the duty to notify is satisfied, and that appellants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App.384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). 

The Board finds that VA has fulfilled its duty to notify the appellant in this case. The record reflects that by letter dated in July 2003, VA has notified the appellant of the evidence and information needed to substantiate the current claim, the information she should provide to enable VA to obtain evidence on her behalf, the assistance that VA would provide to obtain evidence and information on her behalf, and the evidence that the appellant should submit if she did not desire VA to obtain the evidence on her behalf.  In this letter, VA specifically informed the appellant of the current status of her claim and of the evidence already of record in support of the claim, and of what the evidence must show in order to support the claim.  The appellant was also informed by letter dated in February 2007 of alternative evidence she could submit to support her claim for service connection for PTSD based on stressors involving inservice personal assaults, such as from law enforcement agencies, mental health counseling centers, and statements from family members or fellow service members, as well as evidence of behavior changes.  See Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-MR, Part IV, subpart ii.i.D.17.  The appellant was also asked to inform VA of any additional evidence or information which she thought would support her claim, so that the RO could attempt to obtain this additional evidence for her.  The appellant informed VA in writing in May 2012 that she had no additional evidence to submit.  Since the purpose of the VCAA notice provisions has clearly been served in this case, a remand as to this issue would only result in the unnecessary imposition of additional burdens on VA with no benefits to be derived for the appellant.  See Soyini v. Derwinski, 1 Vet.App.540, 546 (1991).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

In the consolidated appeal of Dingess/Hartman v. Nicholson,19 Vet. App.473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In the present appeal, the appellant was noticed of the disability rating and effective date elements in a March 2006 letter.

The Board finds that all necessary assistance has been provided to the appellant. Extensive private and VA medical records have been obtained and reviewed in connection with this appeal, and the Board has obtained the Veteran's records from the Social Security Administration (SSA).  Attempts have also been made to obtain additional outstanding medical records and additional evidence to verify the Veteran's reported stressors (see VA memorandums containing Formal Findings of Unavailability of records dated in April 2012).  The appellant was informed of the unavailability of some requested records in the April 2012 supplemental statement of the case and was given the opportunity to respond.  The appellant informed VA in writing in May 2012 that she had no additional evidence to submit.  Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as they are predicated on a full reading of the claims file, provide rationale for the opinions, and rely on and cite to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the appellant testified before the RO at a hearing in September 2004 and before the Board at a hearing in June 2006.  

In sum, neither the appellant nor her representative has identified any additional evidence or information which could be obtained to substantiate the present claim, and the Board is also unaware of any such outstanding evidence or information. Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that she was seen in June 1981 for lab results and reported at that time that she was getting married that week.  A June 1981 record, dated approximately 7 days later, shows that the Veteran complained of pain on intercourse for one week.  This record notes a recent loss of virginity by sexual activity for one month.  The Veteran was noted to have a superficial fissure.  Records in July 1981 show that the Veteran was put on an army weight program.  

On file is a consult record dated in August 1991 noting that the Veteran had been followed in psychiatry for the past several months.  She was noted to have a masked depression to develop conversion phenomenon.  She was also noted to be prone to experience emotional pain as physical pain.  

A hospital summary from a military hospital in Augsburg, Germany, shows that the Veteran was hospitalized from November 14, 1991, to November 26, 1991, for suicidal ideation, some of which was noted to be of a manipulative nature.  Apparently the hospitalization was precipitated by the Veteran presenting to the hospital pharmacy asking which of her medications would be fatal in an overdose.  She was noted to have been receiving psychiatric treatment for several months for depression as well as evaluation treatment for a possible conversion disorder.  Noted were a number of issues in the Veteran's life that seemed to be important in the genesis of her depression including frustration within her ten year marriage and frustration over being childless.  She also was noted to have a past history significant for sexual assault in childhood and "sexual misuse" in college.  The summary notes that the Veteran made little effort to improve in the hospital and because of the limited options for treatment there, the hospital decided that she should be transferred to a stateside hospital for definitive inpatient psychiatric treatment.

Hospital records from CPC Parkwood Hospital from November 26, 1991, to January 17, 1992, show that the Veteran had been transferred from a hospital in Germany where she had been living with her husband who was on active duty.  She had been hospitalized secondary to an overdose of Elavil.  The Veteran reported being depressed for several weeks and had been seen as an outpatient in Germany.  She denied any acute event precipitating her suicide attempt, but said that she and her husband of 10 years were having marital problems.  She said the problems involved religion and having children.  Regarding past medical history, the Veteran reported that it was remarkable for the fact that her parents and sister were all "smart" and she was only average.  She also reported that her father had been rather critical of her throughout her life, but that she and her family were close.  The evaluation report notes that the Veteran may have been verbally and physically abused by her father.  She reported being fearful of memories of sexual abuse.  She was diagnosed as having major depression, dissociative disorder.  While hospitalized the Veteran underwent a psychological evaluation, including testing.  The examiner reported that psychological testing confirmed the likelihood of serious emotional upheaval with surges of suicidal depression.  The Veteran was noted to be highly intelligent and have repressive defenses, plus a history of physical abuse (at least) as a child.  She was given an impression of major depression, recurrent, severe, without psychotic features, somatization disorder, avoidant personality disorder and dissociative disorder.  Records show that during this period, in December 1991, the Veteran completed a Social Security Administration (SSA) Disability Report for major depression and conversion disorder.

VA records show that the Veteran was transferred from Parkwood Hospital to a VA medical center in Augusta, Georgia, with an admitting psychiatric diagnosis of major depression.  She was hospitalized at the facility from January 17, 1992, to April 13, 1992.  The summary notes that the Veteran had been married for 10 years and was having marital problems.  Her husband reportedly had had testicular cancer and they did not have a sexual relationship nor did they communicate.  The summary also notes that the Veteran's husband had been involved in an extramarital relationship with a girlfriend.  The Veteran was noted to have seen a psychiatrist when she was 16 and first saw a psychiatrist as an adult in January 1991.  The summary notes that the Veteran had returned from hospital privileges with a black eye and without knowing where she had been.  It is noted that she refused an examination for possible sexual assault and denied that this occurred.  She was found to have inflicted superficial scratches on her wrists with no bleeding.  The staff decided that the Veteran would benefit more from outpatient psychotherapy than from prolonged inpatient treatment as inpatient treatment would contribute to further regression and decreased level of functioning, so the Veteran was discharged with the recommendation for outpatient psychotherapy.   

Dependent outpatient records from Fort Gordon Hospital show psychiatric treatment from May 1992 to July 1992.  Records in May 1992 show that the Veteran reported to an emergency room facility complaining that she thought she may have been sexually assaulted, but wasn't sure.  She said she was driving down the expressway and noticed her underwear on the car seat and said her bra was unstrapped, but she could not recall what happened.  She reported previous episodes of time that she could not account for.  She was noted to be vague about details of her day and answered most questions with "I don't know".  She admitted to self harm including beating hands and arms and cutting wrists, ankle and neck.  Findings revealed grossly superficial marks on her neck, wrists, and ankles from previous slash marks.  These records note that the Veteran had seven definite personalities and one personality was apparently self-mutilatory, but that a dominant personality takes over and stops the mutilation when pain occurs.  These records reflect diagnoses of major depression, multiple personality disorder, and borderline personality disorder.  A June 1992 outpatient records from the OB-GYN clinic shows that birth control was being considered because of a history of assault/rape.

On file is a June 1992 mental status examination report from Georgia Regional hospital diagnosing the Veteran as having multiple personality disorder versus disassociative disorder and rule out borderline personality.

A July 1992 mental impairment questionnaire from SSA by the Veteran's psychotherapist, Dr. S., PhD., diagnosed the Veteran as having multiple personality disorder with an onset in early childhood.  Dr. S. reported that the Veteran had a number of separate and distinct personalities, each capable of taking complete control of the Veteran's functioning, some of whom were self-destructive.  He reported symptoms of depression and anxiety and flashbacks of childhood sexual and ritualistic abuse.  He reported that the Veteran had had intensive psychotherapy since April 1992 with good compliance, but with limited progress.  He also reported multiple hospitalizations with at least two suicide attempts. 

A VA confidential psychological consultation report in April 1995 shows that the Veteran was being evaluated for chronic pain.  According to this report the Veteran said that she was not married and had never been married. 

A May 1996 VA psychiatric attending note shows that the Veteran was seen for a routine appointment and reported a traumatic event that week involving finding a rabbit that was ritualistically mutilated during a time period where the Veteran had "lost time".  This was noted to be "very disturbing" to the Veteran.

Private hospital records show that the Veteran was hospitalized at Cedars Hospital from May 25, 1996, to July 5, 1996, due to an increase in intensity and severity in alter switching, increased depression and increased suicidal thoughts.  Treatment issues included dysfunctional family and peer relationships and significant unresolved abuse trauma.  The Veteran was diagnosed as having major depression, recurrent, severe, without psychotic features, dissociative identity disorder, and borderline personality disorder.  

A VA discharge summary shows that the Veteran was hospitalized from July 19, 1996, to July 23, 1996, for psychiatric symptoms.  This report notes that the Veteran's father was visiting with her that weekend along with her mother and there were some issues concerning sexual abuse in the past.  There was also a question as to possible involvement with exorcisms and devil worship.  The Veteran was noted to be depressed and suicidal.  She was diagnosed as having dissociative identity disorder, major depression, recurrent, severe with suicidal ideation, and PTSD.  She was also diagnosed as having borderline personality traits.    

A July 1996 VA mental health clinic record state that the Veteran had a brief hospitalization that month for possible suicide ideation that was precipitated by a visit from her parents.  The Veteran was noted to be distressed secondary to a history of possible abuse by her father.  It is noted that the Veteran displayed two personalities during the appointment.  

At a VA follow up appointment in October 1996, the Veteran reported that she was raped in the tobacco road store area.  She said she reported it to the "DDEAMC" (an army medical center).  Another VA record in October 1996 shows that the Veteran reported that a similar episode happened at the Uptown, VA, approximately four to six weeks earlier and she did not disassociate during the incident.  She also reported that she was moving to Alabama to live in her trailer on her parents' property.  

In her substantive appeal of March 1998, the Veteran reported that she was sexually abused several times by the drill instructors.  She said that due to her psychological condition, her dissociative identity disorder, she was unaware of it since it happened to her body, but to a different personality.  She said she kept silent about it until much later in therapy.  She said there were three drill instructors, a Sgt. S., "[redacted]", and a married drill instructor whose wife had just had a baby.  She also described being sexually and financially abused by a Sgt. H. at the Defense Language Institute.  She said that a high-ranking man by the name of "[redacted]" kept visiting her at Letterman Hospital where she was being treated for hearing loss and enhanced her "multiplicity" by creating new personalities deliberately.  She also reported that she received a medical flag because of her hearing loss which she said was "mentally traumatic".  

Statements from the Veteran's mother, father and a family friend were received in September 1998 attesting to the Veteran's psychiatric difficulties.  The Veteran's mother said that the Veteran confided in her at some point that sexual favors had been demanded of her by some of her sergeants.  The family friend said that the Veteran reported "set[s]" of assaults/rapes and that the first "set" involved four attackers.

The Veteran was diagnosed by a VA general examiner in February 1999 as status post physical and mental abuse with no clinical sign of significant mental disorder.  

At a VA PTSD examination in February 1999, the Veteran reported going to college for three years prior to service to study nursing, but was encouraged to change her major after she would become ill after seeing an ill patient.  The examiner reported that there availed hints that the Veteran had committed serious crimes of violence, that she had mutilated herself in the past, and she constantly hears voices of her alter personalities talking to her and making comments and laughing at her.  She said that she has recovered all of her memories.  She also reported that she has pets that she verbally abuses and hits her dog.  The examiner diagnosed the Veteran as having depressive disorder, not otherwise specified, and borderline personality disorder.  He said that she has a severe psychiatric disability and he could not determine that this was service connected.  He said she apparently had psychiatric problems pre-military and there was no good evidence that the military exacerbated these problems.  He said there was no claims file to review to validate her complaints of assault in service or to get further validation of those.  

On file is a VA progress note in March 2000 for PTSD screening.  This record shows that the Veteran was being referred for symptoms of PTSD and depression.  She had a noted history of multiple sexual traumas beginning in childhood when she was molested and made to participate in satanic rituals by the pastor of her church.  She was also noted to have been sexually abused by multiple men in the context of romantic relationships before service, and during basic training when she reported being gang raped by many drill sergeants after an ankle injury left her in a cast.  She further reported one of her alternate personalities made a pass at one of the drill sergeants resulting in "all of the drill sergeants 'passing her around' all through basic training."  She said that after basic training she was sexually abused by another superior officer for approximately one month and that she was often chained to the bed.  She further reported being molested by an African American male nurse after service while locked in a VA psychiatric ward for four months.  She was given an impression of PTSD, chronic, severe; major depressive disorder, recurrent, moderate; personality disorder NOS with histrionic and borderline features; and rule out psychosis.  

Dr. S. relayed in a June 2000 report that the Veteran was diagnosed as having multiple personality disorder in 1992, now called Dissociative Identity Disorder (DID).  He said he treated the Veteran from April 1992 to November 1996.  He said that the Veteran told him early on of sexual abuse in the army by someone in her chain of command.  He said she was not seeking compensation at the time, and there was no reasonable expectation of secondary gain from reporting it.  He said he believed she was telling the truth and that it was reasonable to expect that a young woman who left home to escape ongoing abuse and trauma, only to find the same thing when she entered the military, would be in some ways more traumatized by the new abuse than the former.

On file is a June 2000 letter from the Veteran's former neighbor who said that the Veteran grew up in "a normal fashion" and did not have a physical disability prior to service.  There is also a July 2000 letter from W.N.W. who said that he learned about unimaginable beatings and sexual and emotional abuses the Veteran had suffered in service and that these memories slowly came back to the Veteran as did some childhood abuses.  

The Veteran was described at a VA psychiatric examination in March 2001 as being very emotional and dramatic in the interview and appeared to cry but no tears flowed from her eyes.  He relayed the Veteran's report of being scared to death because the last black man she was with had molested her every day in a VA hospital in Augusta, Georgia.  The examiner noted that the examination room was well lit, the door was open the whole time, and people were constantly walking by.  The Veteran also reported that a doctor she saw at Fort Gordon followed her home and raped and assaulted her.  The examiner diagnosed the Veteran as having major depressive disorder, borderline personality disorder, and multiple chronic physical ailments.  His diagnoses did not include PTSD.

A VA general examination report in April 2001 reflects a diagnosis of PTSD. 

A July 2002 VA cognitive/behavioral record shows that memory in general was discussed as well as traumatic stress and the concept of false memories.  The Veteran said she felt she was somehow involved in satanic ritual abuse, but also had doubts about the veracity of these memories.  

A VA mental health record in December 2002 notes that the Veteran had had a history of multiple rapes spanning from 1970 to 1996.  

The Veteran underwent a VA psychiatric examination in January 2003.  The examiner noted that he did not have any medical records to review.  He relayed the Veteran's report of a long history of childhood sexual abuse, verbal abuse and emotional abuse.  She also reported that she was sexually molested by several instructors in service.  She further reported sexual abuse by an African American male at the August VA medical center.  The examiner found no evidence of PTSD at that time.  He said she did have dissociative identity disorder.  She said that her reported history of abuse before the military had perhaps led to her personality problems.

An April 2003 mental health record from the Veteran's treating psychologist shows that the Veteran came in with questions about her diagnosis and the presence of PTSD symptoms.  The examiner said that they discussed that her experience seemed to be one of actually having two cases of PTSD and two separate etiologies.  She went through her experiences prior to the military and he said he believed she had symptoms of PTSD prior to service.  He also said that she reported sexual abuse in service.  He opined that this was a situation where the Veteran went through something that would have caused PTSD had it not already existed.  He said that in this case it worsened the existing PTSD.  He said he thought very clearly the Veteran's service experiences were emotionally harmful whether it was viewed as a separate experience or a worsening of a pre-existing condition that was not enough to preclude service.

An April 2003 mental health record from the Veteran's treating psychologist states that behavioral changes were discussed that occurred "after [the Veteran's] assault".  He said that these were quite notable and as discussed it was very clear in retrospect, although it may be difficult to find some sort of document showing this.  He said whether the Veteran's service record would support this was unclear, but would be useful to examine.

The Veteran testified at a RO hearing in September 2004 that while in basic training she was in the CQ office and a drill sergeant was in there who kept trying to pull down her underwear and told her he wanted her "sweet spot".  She also testified that during "AIT" a sergeant asked her out which she accepted, but that when she went out with him he raped her and demanded that she give him money which she did.  She said she never reported it because he threatened her.  She said she began receiving psychiatric treatment shortly after arriving in Germany in 1984 or 1985.  She said she reported that she was tired and always sleeping and gaining weight and was told she was depressed and was put on Prozac.  She said she was sexually abused as a child on the beach by the brother of her sister's boyfriend who just assumed that she wanted sex.  She said her father physically beat her, but never in a sexual way.  She said that she consented to sexual activities only with her husband when they first got married and had consented to a kiss and hug from a drill sergeant in basic training.  She denied consenting to any other sexual activities during service.

The Veteran's treating VA psychologist in March 2005 said that the Veteran's PTSD seemed exacerbated by the sexual abuse the Veteran encountered in her adult years, but she seemed to have been prone to more of a abusive reaction simply due to her father's verbally and physically abusive style reportedly exhibited while she was a child.  The hope was that the Veteran's finances would afford her more independence so she could move away from her parents and feel less dependent.  

On file is a May 2005 VA record from a clinical psychologist who said that the Veteran was in the PTSD program and had been diagnosed as having severe PTSD with comorbid depression.  He said that these conditions have likely been in existence since her Army discharge given her reports of sexual assaults by a drill instructor during basic training and by a Sgt. H.  He said that several physical complaints reportedly began at this time, to include migraines.

The Veteran testified at a Board hearing in June 2006 that she divorced his husband in 2000, after 19 1/2 years of marriage.  She said that thereafter she began seeking treatment at the Birmingham VA medical facility up until present.  She said the first time she was diagnosed as having PTSD was at a VA medical facility in Atlanta, GA.  She also said that she was basing her PTSD on sexual assault.  

A VA mental health note in October 2007 diagnosed the Veteran as having PTSD, chronic, and related to MST (military sexual trauma).  

On file is a November 2007 letter from a VA psychiatrist informing the Veteran that she was diagnosed as having PTSD associated to reported MST and have endorsed symptoms of PTSD.  He said that she also had significant medical issues that cause increased stress which will exacerbate her PTSD symptoms.

On file is a January 2008 Summary of Evaluation and Treatment for PTSD noting that the Veteran reported military sexual abuse during basic training by a drill instructor during "AIT".  The report states that she endorsed PTSD symptoms including severe depression, social and occupational problems.  The report notes that she had been undergoing treatment for PTSD since October 1998.

In a January 2008 letter, a VA psychiatrist said that the Veteran was experiencing significant emotional distress "due to re-experiencing of the reported rape" while trying to fill out required paperwork.

In a March 2008 statement, the Veteran reported that a Sgt. G. had had his way with her sexually in the CQ office.  She said he threatened her if she reported him and she believed him.  She said she decided it would be in her best interest to not report the incident.  She said that after the assault she had to weigh the options of whether to report the incident or not report it and she chose to not report it since it would be better career wise and would get her away from the perpetrator faster.  She said she was overpowered by a Sgt. H. who sexually assaulted her and demanded that she given him money or he would take it out of her check.  Believing him, the Veteran said that she loaned him the money.  She said after not hearing from him for a few months, she reluctantly searched him out to get her money back, but that he viciously threatened her both physically and career wise.  She also said that she got married so she wouldn't be readily available to Sgt. H.

In a statement received in September 2008, the Veteran denied a history of sexual misuse in college.  She also said that she told her aunt about the sexual traumas she endured in service, but her aunt had since died.  She said the only other person she told was her husband.  She explained that she had rushed to get married to get protection from the sergeant who was abused her sexually and financially.  She said right after she got married she realized her husband wasn't who she thought he was and had a very dark side to him.

In a statement received in November 2008, the Veteran's mother reported that the Veteran had been excited and cheerfully optimistic when she entered service in October 1980, but that she changed in service and became angry.  She said the Veteran would never talk about what was bothering her and she didn't know what happened to the Veteran until many years later.  

Also in November 2008, the RO received an article on sex scandals at Fort Leonard and information on the SAPR (Sexual Assault Prevention and Response) program at Ft. Leonard Wood.

The VA examiner who performed a psychiatric examination in November 2010 reported that some of the Veteran's past traumas were recovered during the course of therapy.  She noted that the Veteran had great difficulty providing details about traumatic experiences while in childhood and became very quiet and stared off into space.  She did report experiencing emotional and physical abuse from her father and reported a few possible incidences of sexual abuse, but was unable to recall details about the abuse other than acknowledging that it involved demonic rituals.  She denied any incidents of sexual abuse in college.  She acknowledged receiving psychiatric treatment in fifth grade, but was not sure why.  She did indicate that her teacher thought she was retarded and her mother wanted to prove otherwise.  Regarding records showing she received mental health treatment at age 16, she said she did not recall that.  She reported two sexual assaults in service, one involving a drill sergeant (Sgt. G.) while she was in the CQ office.  She explained that one of the drill sergeants had been kissing her and another sergeant came in and sodomized her.  She said she didn't recall all of the details of the assault and didn't even know it was rape until her therapist told her later that it was rape.  She said that prior to that she told one drill sergeant she was attracted to him and the next day several drill sergeants came up to her and told her they heard she was available and "wanted their turn".  She said she didn't recall being provocative towards the drill sergeant but wondered if an alternate may have been in control.  She indicated that two of her alternate personalities were very promiscuous.  

Regarding the second incident, the Veteran said this occurred when she went to a sergeant's house to get money that he borrowed from her.  She said she didn't recall a lot of this assault, but remembers waking up and being shackled to his radiator, naked.  She said he gave her clothes back and threatened her career if she said anything.  She said some days after school he would be waiting for her and would take her back to her house, but she's not sure what happened.  She said she got married to stop the assaults.  When asked about previous records indicating that she was gang raped in service, she denied this and said she was only raped by one drill sergeant (Sgt. G.).  When asked about other records noting that she was abused by Sgt. H. for one month and was often chained to his bed and punished for trying to get away, she said that presently she was not sure about all of the details that she had previously provided.  She said she divorced her husband in 2000 because he was spending a lot of money on male prostitutes.  She reported that he had raped her with a firearm and she had a restraining order against him.  She further reported sexual abuse by a male nurse while hospitalized at a VA medical facility.  In addition, she was noted to have reported at a VA examination in 2001 that a doctor at Ft. Gordon followed her home and raped and assaulted her.  She was diagnosed as having PTSD, chronic, and depressive disorder.  She was also diagnosed as having a personality disorder.  The examiner also relayed that the Veteran reported that the Chief of psychological warfare knew that the Veteran had multiple personalities and tried to exploit this by sending a man named "[redacted]" to visit her while at Letter Hospital for hearing impairment.  He said that the man took advantage of the Veteran's dissociative identity disorder by creating new personalities.  The Veteran reported that she is sure that this happened, but was unable to recall the details since it happened to an alter personality.  
The examiner reported that the Veteran's childhood trauma involving emotional and physical abuse from her father and sexual abuse could have made her more vulnerable to developing psychological difficulties following additional trauma exposure.  In addressing the question of whether the Veteran was sexually assaulted in service, the examiner reported that she was unable to provide an opinion about whether it was more likely than not that the Veteran was sexually assaulted while in service without resorting to mere speculation.  She explained that she was not present and did not personally witness the events and there were reportedly no other witnesses to the event.  She noted that the Veteran never reported the events until years later after undergoing therapy.  She said there is no clear evidence of behavior changes prior to and after the reported assault.  She said she was unable to determine if medical visits for other ailments increased following the reported sexual assaults.  She added that it was in fact unclear what the exact dates of the assaults were.  She said that thus, the only evidence for the military sexual assaults was the Veteran's own self report.  She also reported that there were some inconsistencies in the different reports of the sexual assaults the Veteran had made over time which she highlighted.  She said the Veteran strongly believes that the abuse did happen; however, she was not able to offer a medical opinion about this without resorting to mere speculation.  The examiner went on to note that the Veteran did report symptoms consistent with PTSD and did meet the full criteria for PTSD.  She noted that she reported sexual abuse prior to, during and after service and she was unable to determine if PTSD symptoms were related to any one specific trauma.  Rather, she said it seemed that current psychological difficulties were related to cumulative effects of multiple traumas coupled with chronic personality traits.  

Records show that a PIES request made in December 2010 yielded negative results for documentation showing reports of an allegation of a sexual assault.   

In December 2010, the US Army Crime Records informed VA that there were no records of a reported sexual assault involving the Veteran.  Also in December 2010, the Department of the Army, Office of the Inspector General, informed the Veteran that a diligent search had been conducted, but no records were found concerning a complaint by the Veteran about a personal assault. 

In a letter dated in February 2012, the Director of the Panetta Institute reported that any records pertaining to the Veteran during Mr. Panetta's term as a United States Representative were not retained and were destroyed.

III.  Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381F.3d1163,1167 (Fed. Cir. 2004). 

Service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM- IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's  exposure to a traumatic event and response involved intense fear, helplessness, or horror). Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen,10 Vet. App. 128, 140-141 (1997).

Effective October 29, 2008, VA revised it regulations regarding stressor verification when the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service. In this circumstance, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  73 Fed. Reg. 64208 (Oct. 29, 2008) (codified at 38 C.F.R. § 3.304(f).

The Board observes that there is no evidence or argument that the Veteran was diagnosed with PTSD during active military service.  Thus, these revised criteria do not apply.

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 Vet. App. 283,288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors (except as provided in matters involving exposure to fear of hostile military or terrorist activity which is addressed below).  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 418 (1992).  The Board is not required to accept an appellant's uncorroborated account of his/her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190,192 (1991). 

With respect to a claimed stressor involving trauma of a sexual nature, the Court has noted that there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272,278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.  

Further, with respect to a claim of entitlement to service connection for  PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f)(3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f) to July 13, 2010).  Under these revisions, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  

The Board observes that there is no evidence or argument that the Veteran's PTSD stressor involves fear of hostile military or terrorist activity.  Thus, these revised criteria do not apply.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F. 3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403 -04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App.97,106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171,177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458,461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F. 3d 131 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology. See Jandreau,492 F. 3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by someone who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

IV.  Discussion

In this case, the Veteran essentially contends that her currently diagnosed PTSD is the result of two incidents of military sexual trauma (MST).  She reports that the first incident occurred during basic training in the CQ office, and the second incident involved a series of assaults by a Sgt. H.  The details of these stressors are discussed below.  The Veteran also reports that during her marriage to her husband, whom she married while on active duty in June 1981, he violated her with a gun.  In addition, the Veteran asserted that she was visited by a high-ranking man named "[redacted]" at Letterman Hospital where she was being treated for hearing loss.  She reported that he enhanced her "multiplicity" by creating new personalities deliberately.  She also reported that she received a medical flag because of her hearing loss which she said was "mentally traumatic".  See substantive appeal dated in March 1998.

In addition to the reported inservice sexual assaults, it is pertinent to note the Veteran's reported history of assaults both prior to and after service.  The Veteran reported that she was sexually assaulted prior to service by the pastor of her church who forced her to participate in satanic rituals.  However, a July 2002 VA cognitive/behavioral record shows that while the Veteran felt she was somehow involved in satanic ritual abuse, she also had doubts about the veracity of these memories.  The Veteran also reported verbal and physical abuse by her father in childhood.  While some treatment records indicate that this abuse involved sexual abuse, the Veteran denied at an RO hearing in September 2004 that the abuse by her father was sexual in nature.  In addition, a military hospital record dated in November 1991 notes "sexual misuse" in college, but the Veteran later denied that this happened in college.  There is also a March 2000 VA record noting that the Veteran was sexually abused by multiple men in the context of romantic relationships before service.  At the RO hearing in September 2004, the Veteran reported that she was sexually abused as a child on the beach by the brother of her sister's boyfriend who just assumed that she wanted sex.  Postservice, the Veteran reported being sexually assaulted by one of the medical staff while she was an inpatient at a VA medical facility in 1991 in Augusta, Georgia.  Also, dependent outpatient records from Fort Gordon Hospital show psychiatric treatment from May 1992 to July 1992 at which time the Veteran reported that she thought she may have been sexually assaulted, but wasn't sure.  She said she was driving down the expressway and noticed that her underwear was on the car seat and her bra was unstrapped.  At VA psychiatric examinations in March 2001 and November 2010, the Veteran reported that she was examined by a doctor at Fort Gordon in 2001 who followed her home and raped and assaulted her.  In addition, treatment records show that the Veteran reported at a VA appointment in October 1996 that she was raped in the "Tobacco Road area" and that a similar incident occurred four to six weeks earlier at the Uptown, VA.  She added that she did not disassociate during the latter incident.

In regard to a diagnosis of PTSD, despite a couple of records that question this diagnosis, there are numerous records that diagnose PTSD, beginning with a VA PTSD screening record in March 2000.  She was also diagnosed by a VA clinical psychologist in May 2005 as having severe PTSD with comorbid depression.  More recently, at the November 2010 VA examination, the VA examiner noted that the Veteran reported symptoms consistent with PTSD and met the full criteria for PTSD.  Thus, the Board finds that the Veteran has PTSD.  As to a link between this diagnosis and inservice stressors, the VA psychologist in May 2005 said that the Veteran's PTSD with comorbid depression likely had been in existence since her discharge from the Army given her reports of being sexually assaulted by a drill instructor during basic training and by a Sgt. H. shortly after basic training.  A VA examiner in 2010 opined that in light of the reported sexual abuse prior to, during and after service, she was unable to determine if PTSD symptoms were related to one specific trauma, but rather it seemed that current psychological difficulties were related to cumulative effects of multiple traumas coupled with chronic personality traits.  In addition, there are opinions that link the Veteran's PTSD to the reported inservice stressors alone.  In this regard, there is an April 2003 mental health record noting that the Veteran's reported sexual abuse in service was a situation which would have caused PTSD had it not already existed.  Also, the Veteran's treating psychologist, Dr. S., reported in June 2000 that he treated the Veteran from April 1992 to November 1996 and that it was reasonable to expect that a young woman who left home to escape ongoing abuse and trauma, only to find the same thing when she entered the military, would be in some ways more traumatized by the new abuse than the former abuse.  In addition, VA mental health notes in October 2007 diagnose the Veteran as having PTSD, chronic, and related to MST.

Based on the above, the Board finds that there is sufficient evidence diagnosing PTSD and medical evidence of a link between the current symptomatology and the claimed inservice-stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Thus, this case turns on corroboration of the Veteran's claimed stressors.  That is, whether there is credible supporting evidence that the claimed in-service stressors actually occurred.  Corroboration is required since in this case this peacetime Veteran does not allege, nor does the evidence show, that the claimed stressors are related to combat with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Rather, the claims are related to in-service personal assaults.  Credible supporting evidence of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the Court has held that the regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In affording special consideration to claims such this involving reports of personal assault, examples of corroborating evidence include evidence of behavior changes following the claimed assault(s) and medical opinion evidence.  See Patton v.West,12 Vet. App. 272 (1992); Menegassi v. Shinseki, 628 F. 3d 1379 (Fed. Cir. 2011). 

After reviewing the evidence in its entirety, the Board finds that the Veteran's descriptions of the inservice stressors are vague, inconsistent, and not supported by credible evidence.  In short, the evidence weighs against the Veteran's claim.  As a starting point, the Veteran's service treatment and personnel records do not reflect the alleged assaults.  The Veteran reported in a September 2004 statement that she contacted both the IG office and her Congressman at the time, Leon Panetta, to report the 1981 assaults.  As previously noted, attempts to obtain documentation of these reports have been unsuccessful.  The Veteran explained in the March 1998 substantive appeal that due to her psychological condition, i.e., her dissociative identify disorder, she was unaware of the assaults since they happened to her body, but to a much different personality.  She reported that these memories were recovered years later during therapy.  However, the details of these recovered memories have been inconsistent.  Regarding the first assault at the CQ office during basic training, the Veteran initially reported that she was gang raped by many drill sergeants during basic training while her leg was in a cast.  Also a family friend of the Veteran submitted a statement in September 1998 relaying the Veteran's report to her, years later, that the first set of attacks/rapes involved four attackers.  However, the Veteran later reported to the VA examiner in November 2010 that the attack did not involve a gang rape, but was only by one individual, Sgt. G.  She said the sergeant came in and sodomized her and she didn't even know it was rape until her therapist told her.  She said that she didn't recall being provocative toward the drill sergeant but wondered if an "alternate" may have been in control.  She also reported in November 2010 that she could not remember many details of this assault.  At the March 2000 screening, the Veteran reported that one of her alternate personalities made a pass at one of the drill sergeants resulting in "all of the drill sergeants 'passing her around' all through basic training".  However, at the RO hearing in September 2004, the Veteran testified that she only consented to sexual activities with her husband in service and to a hug and kiss by one drill sergeant in basic training.  

With respect to the reported stressor involving repeated sexual assaults by Sgt. H., the Veteran reported that this sergeant asked her out which she accepted, but that he ended up raping her and she woke up chained to his bed/radiator.  She said that these assaults went on for a month and she decided to marry a friend in order to end the assaults.  Her service treatment records show that she reported in June 1981 that she was getting married that week and complained approximately seven days later of pain on intercourse for one week.  This latter record also notes that the Veteran recently lost her virginity by sexual activity for one month.  She was found to have a superficial fissure.  In addition, service treatment records show that the Veteran was put on an army weight program in July 1971.  The fact that the Veteran had gained weight at that time is some evidence of a behavioral change.  Also, the duration of the Veteran's reported sexual assaults by Sgt. H. of one month is consistent with this service treatment record indicating sexual activity for one month and is consistent time wise with her report that she got married to stop the assaults.  With that said, there is no indication from these treatment records, which involve physical findings, or evidence of an assault.  Moreover, the Veteran has been quite vague regarding the details of this stressor and has even recanted some of the details she reported.  At the VA examination in November 2010 she reported that the sergeant would wait for her after class and take her back to her house, but she's not sure what happened.  When asked about the records noting that she was abused by this sergeant for one month and was often chained to his bed, she said that presently she was not sure about all of the details that she had previously provided.  The November 2010 VA examiner pointed out some of the inconsistencies in the Veteran's reports and noted that the Veteran was unable to provide any specific dates of the assaults.  The examiner went on to report that she was unable to provide an opinion about whether it was more likely than not that the Veteran was sexually assaulted while in service without resorting to mere speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  Here, the examiner indicated that she essentially considered all the procurable and assembled evidence - with the duty to assist in developing the facts having been fulfilled - but concluded that she could not provide an opinion as to whether the Veteran was sexually assaulted in service without resorting to mere speculation.  She noted that there were no witnesses to the events, no reports of the events, and no clear evidence of behavioral changes.  She also noted that there were some inconsistencies in the Veteran's reports which she detailed, and said the Veteran could not provide the dates of the assaults.  It was based on this evidence that she was unable to provide the requested opinion.  In short, the examiner's statement is not equivalent to the type of statement disfavored by Jones. 

While Dr. S.'s statement in June 2000 that he believed the Veteran's reports of inservice assaults because she had no reason to lie at the time since she was not filing for benefits at that point is entitled to some probative weight, he did not have the benefit of reviewing the Veteran's claims file; rather, he based his opinion on the Veteran's report of stressors approximately 10 years later.  These reports, as noted above, are inconsistent.  Thus, his opinion is of diminished probative weight.  See Reonal v. Brown, 5 Vet. App.458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  See also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).

Also, the lay statements from the Veteran's family confirming the fact that the Veteran told them about the stressors many years later is tantamount to the Veteran's reports of these events years later.  Stressors that, as discussed above, are vague and inconsistent.

There is also the statement from the Veteran's treating VA psychologist in April 2003 who said that behavioral changes following the assault were discussed and were "quite notable", but he goes on to report that it may be difficult to find some sort of document showing this.  He said that whether the Veteran's service record would support this was unclear and that it would be useful to examine.  Thus, not only did the psychologist not provide any examples of the behavior changes he discussed with the Veteran, it is evident that he did not review the Veteran's record and thus the Board finds in this instance that his report is of reduced probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 301 (2008).  Moreover, as noted above, the November 2010 VA psychiatric examiner who did review the Veteran's claims file concluded that there was no clear evidence of behavior changes prior to or after the alleged assaults.  In short, the reported behavioral changes as well as the assaults themselves are based solely on the Veteran's self-report.  However, as the law above provides, service connection for PTSD requires credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).    

As to the Veteran's reported stressor that her husband violated her with a gun, there is simply no corroboration of this stressor.  Interestingly, accordingly to a VA confidential psychological consultation report in April 1995, the Veteran reported that she was not married and had never been married.  Also, with respect to the Veteran's alleged stressor of being visited at Letterman Hospital by a high-ranking man named "[redacted]" who was an expert in warfare and who knew of her dissociative identity disorder and enhanced her multiplicity by creating new personalities deliberately, there is similarly no corroboration of this stressor.  Moreover, the evidence does not show that the Veteran was diagnosed as having dissociative identity disorder until approximately 10 years after service.  Also, in reporting this stressor at the November 2010 VA examination, the Veteran reported that she is sure that it happened, but was unable to recall the details of the event since it happened to one of her alter personalities.  

For the foregoing reasons, the Board finds that the preponderance of the evidence shows that the claimed non-combat stressors have not been verified or corroborated and the Veteran has thus failed to establish an essential element of her claim for entitlement to service connected for PTSD.  It follows that the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board remanded this case in December 2006 to afford the Veteran a VA examination regarding whether she had Meniere's disease and whether such a disability is related to her military service.  This is in light of evidence showing complaints of dizziness in service and similar complaints postservice, and the uncertainty as to whether the Veteran actually has the disability she claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Unfortunately, a review of the record shows that the Veteran was never afforded the examination as directed.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Since the disposition of the Veteran's claim of entitlement to service connection for Meniere's disease could potentially impact the disposition of the claim of entitlement to a TDIU, the claim of entitlement to service connection for Meniere's Disease must be developed and adjudicated by the RO before further adjudicating the claim of entitlement to a TDIU.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of the claims with common parameters.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).

The Board regrets that a remand of this matter will further delay a final decision in these claims on appeal, but finds that such action is necessary to ensure that the appellant is afforded full due process of law.  See 38 C.F.R. § 20.1304(c) (2011); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate specialist to determine whether she currently has Meniere's syndrome, and if so, whether it is at least as likely as not (a 50% degree of probability or higher) that the disability is etiologically related to service.  The entire claims folders and a copy of this REMAND should be made available to the physician prior to the examination.  All examination findings should be reported in detail, and the significance of relevant findings to a diagnosis of Meniere's syndrome explained.  The physician should review the evidence of record, and obtain any other tests necessary to render the requested opinions.  The opinion should explain the rationale of the conclusions reached.

2.  Readjudicate the issue of entitlement to service connection for Meniere's disease.  If the benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Then readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought is not granted, send the Veteran and her representative a supplemental statement of the case and provide the requisite time to respond before returning the claim to the Board for further appellate consideration, if warranted.  

3.  Then appropriately develop and readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought is not granted, send her and her representative a supplemental statement of the case and provide the requisite time to respond before returning the claim to the Board for further appellate consideration, as warranted.  

The appellant and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


